Name: Commission Regulation (EC) No 912/2004 of 29 April 2004 implementing Council Regulation (EEC) No 3924/91 on the establishment of a Community survey of industrial production (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic analysis;  production;  industrial structures and policy;  EU institutions and European civil service
 Date Published: nan

 Avis juridique important|32004R0912Commission Regulation (EC) No 912/2004 of 29 April 2004 implementing Council Regulation (EEC) No 3924/91 on the establishment of a Community survey of industrial production (Text with EEA relevance) Official Journal L 163 , 30/04/2004 P. 0071 - 0072Commission Regulation (EC) No 912/2004of 29 April 2004implementing Council Regulation (EEC) No 3924/91 on the establishment of a Community survey of industrial production(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3924/91 of 19 December 1991 on the establishment of a Community survey of industrial production(1), and in particular Article 9 thereof,Whereas:(1) Regulation (EEC) No 3924/91 provides for measures for adjustment to technical progress concerning collection of data and processing of results to be laid down by the Commission after consulting the Statistical Programme Committee.(2) Technical progress and subsequent legislation, in particular acts relating to the European Business Statistical System, call for adjustments to be made to the survey coverage and characteristics.(3) These adjustments should improve coverage of the statistics provided by the Member States without increasing the burden on economic operators.(4) The statistical data compiled within the Community system must be of satisfactory quality and comparable from one Member State to another.(5) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee set up by Council Decision 89/382/EEC. Euratom(2),HAS ADOPTED THIS REGULATION:Article 1The field covered by the survey referred to in Article 1 of Council Regulation (EEC) No 3924/91 is to be identified by reference to the survey population and the observation unit.The survey population of the reference period shall be enterprises whose principal activity or one of its secondary activities is listed in section C, D or E of the classification of economic activities in the European Community (NACE Rev.1.1), set out in Regulation (EC) No 29/2002 of 19 December 2001(3), amending Council Regulation (EEC) No 3037/90(4).The observation unit shall be the enterprise as defined in Council Regulation (EEC) No 696/93(5) on the statistical units for the observation and analysis of the production system in the Community. Member States may collect data using another statistical unit as observation unit as long as they transmit Enterprise data to Eurostat.Article 2The obligation of the units of the survey population to supply true and complete information if called upon by the Member States referred to in Article 5(2) of the Council Regulation (EEC) No 3924/91 is to be limited to the survey population's observation units that produce products listed in the PRODCOM list.Article 3The obligation of Member States to adopt survey methods designed to facilitate the collection of data from units representing at least 90 % of national production per NACE class referred to in Article 3(2) of the Council Regulation (EEC) No 3924/91 is to be implemented as Member States' adoption of survey methods designed to enable the collection of data, representing at least 90 % of national production for each NACE Rev.1.1 class of sections C, D and E.Article 4Member States' exemption from data collection referred to in Article 3(4) of the Council Regulation (EEC) No 3924/91 is to be clarified by reference to national production of a product.Member States need not collect data on a product, if total national production of that product is less than 1 % of the total Community production of the product in the previous year. Data on products not collected because of this exemption shall be reported as zero. Member States are to provide the necessary documentation.Article 5The waiver of Member States' obligation to carry out the PRODCOM survey referred to in Article 5 (3) of the Council Regulation (EEC) No 3924/91 is to be extended to cases where Member States are able to acquire the necessary data, using a combination of different sources and methods.Article 6In addition to the obligation to provide information at the request of Eurostat as set out in Article 5(4) of Council Regulation (EEC) No 3921/91Member States are also to provide Eurostat with the necessary information about their survey methods, samples and coverage for the purpose of documentation of compliance with the principles of the PRODCOM methodology as laid down in the manual of PRODCOM methodology.Article 7This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 April 2004.For the CommissionJoaquin AlmuniaMember of the Commission(1) OJ L 374, 31.12.1991, p. 1.(2) OJ L 181, 28.6.1989, p. 47.(3) OJ L 6, 10.1.2002, p. 3.(4) OJ L 293, 24.10.1990, p. 1.(5) OJ L 76, 30.3.1993, p. 5.